In a negligence action to recover damages for personal injuries, medical expenses, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County, entered May 21, 1965 upon reconsideration, as adhered to the court’s prior decision denying their application for a general preference in trial. Order, insofar as appealed from affirmed, with $10 costs and disbursements. No opinion.
Hill, Acting P. J., Rabin and Hopkins, JJ., concur; Benjamin, J., dissents and votes to reverse the order, insofar as appealed from.